UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




          United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Submitted January 18, 2006*
                              Decided January 19, 2006

                                        Before

                      Hon. MICHAEL S. KANNE, Circuit Judge

                      Hon. DIANE P. WOOD, Circuit Judge

                      Hon. TERENCE T. EVANS, Circuit Judge

No. 05-2666

UNITED STATES OF AMERICA,                  Appeal from the United States
         Plaintiff-Appellee,                 District Court for the
                                             Eastern District of Wisconsin.
              v.
                                           No. 95-CR-114
JOHN L. ROSS, JR.,
          Defendant-Appellant.             Thomas J. Curran, Judge.




                                      ORDER

      John L. Ross, Jr. was convicted in 1995 of armed bank robbery, 18 U.S.C.
§ 2113(a), (d); using a firearm during that robbery, id. § 924(c)(1); and possession of a
firearm by a felon, id. § 922(g)(1). On the last of these convictions, Ross qualified for
enhanced sentencing under the Armed Career Criminal Act, id. § 924(e), so on that

      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-2666                                                                      Page 2


count the district court employed the corresponding sentencing guideline, U.S.S.G.
§ 4B1.4, and imposed a prison term of 262 months. The court imposed an identical,
concurrent term on the robbery count, and a consecutive, 60-month term on the
§ 924(c)(1) count. Ross filed an appeal that we dismissed as frivolous, see United States
v. Zolicoffer, 92 F.3d 512, 516 (7th Cir. 1996), as well as three post-conviction motions
that were denied by the district court. The third of those motions is premised on 18
U.S.C. § 3582(c)(2), which authorizes a sentencing court to reduce a term of
imprisonment if a later, retroactive amendment to the guidelines would lower the
defendant’s range. See U.S.S.G. § 1B1.10; United States v. Lloyd, 398 F.3d 978, 979
(7th Cir. 2005). Ross appeals the denial of this motion.

        Ross seeks to benefit from Amendment 674 to the U. S. Sentencing Guidelines,
which became effective in November 2004. As relevant here, that amendment added
Application Note 2 to § 4B1.4 and, for defendants like Ross who are sentenced under
both the Armed Career Criminal Act and § 924(c)(1), effectively lowers the minimum
base offense level under § 4B1.4 from 34 to 33 and the minimum criminal history
category under that guideline from VI to IV. See U.S.S.G. App. C Supp., amend. 674
(effective Nov. 1, 2004). Ross concedes that the Sentencing Commission did not make
Amendment 674 retroactive, see U.S.S.G. § 1B1.10(a), (c), but he argues that the
Commission’s choice is no longer conclusive because the Supreme Court held in United
States v. Booker, 543 U.S. 220 (2005), that the guidelines are merely advisory rather
than mandatory.

        A district court must be authorized by statute or rule to reduce a sentence that
has become final. See 18 U.S.C. § 3582(c); Romandine v. United States, 206 F.3d 731,
734-35 (7th Cir. 2000); United States v. Bedonie, 413 F.3d 1126, 1129 (10th Cir. 2005);
United States v. Barragan-Mendoza, 174 F.3d 1024, 1028 (9th Cir. 1999); United States
v. Bridges, 116 F.3d 1110, 1112 (5th Cir. 1997). Section 3582(c)(2) is one source of
authority, but it applies only if “a reduction is consistent with applicable policy
statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). This
explicit limitation on the scope of the statute remains intact after Booker, see United
States v. Moreno, 421 F.3d 1217, 1220-21 (11th Cir. 2005), and since the Commission
decided against making Amendment 674 retroactive, a sentence reduction built around
that amendment would not be consistent with the Commission’s policy statements.
Moreover, as the government notes, Ross stands to gain nothing from the application
of Amendment 674. The 2004 amendment lowered the minimum base offense level and
criminal history category under § 4B1.4, but even now a defendant like Ross who
qualifies both as an armed career criminal under § 4B1.4 and as a career offender as
defined in U.S.S.G. § 4B1.1 must be sentenced under whichever guideline yields the
higher imprisonment range. See U.S.S.G. § 4B1.4(b)(2), (c)(1). Prison terms for career
offenders have been stiffened since Ross was sentenced in 1995, see U.S.S.G. App. C,
vol. II, amend. 642, at 271-74 (effective Nov. 1, 2002), but even under the guideline as
No. 05-2666                                                                 Page 3


it existed then, Ross’s minimum range for the bank robbery and § 922(g)(1) offenses
would have been 262 months, see U.S.S.G. § 4B1.1 (1995). That is the sentence Ross
received, and so his motion was properly denied.


                                                   AFFIRMED.